ORDER
In light of the Supreme Court’s order in Sempra Generation, et al. v. Public Utilities Commission of California, et al., — U.S.-, 128 S.Ct. 2993, 171 L.Ed.2d 909 (2008), and its opinion in Morgan Stanley Capital Group Inc. v. Public Utility District No. 1 of Snohomish County, — U.S. -, 128 S.Ct. 2733, 171 L.Ed.2d 607 (2008), we VACATE our prior opinion and REMAND to the Federal Energy Regulatory Commission for further proceedings consistent with the Supreme Court’s rulings. We do not at this time decide the question reserved by our prior opinion as to whether the Mobile-Sierra doctrine applies to the California Public Utilities Commission, which was not a signatory to the long-term contracts at issue in this case; our remand is without prejudice to Petitioners’ ability to raise this question anew before FERC, or before this Court at a later time.
The mandate shall issue forthwith.
VACATED and REMANDED.